                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                         Criminal Action No. 15-CR-20077-09

vs.                                                       HON. BERNARD A. FRIEDMAN

DELONTE B. HARRIS,

      Defendant.
_____________________________/

        OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
              DEFENDANT’S MOTION THAT THE COURT CLERK
                     PROVIDE HIM WITH DOCUMENTS

               This matter is presently before the Court on defendant’s “motion to request that

Clerk of the Court forward copies of Movant’s docket sheet, sentencing transcripts, and plea

agreement, and judgment and commitment order” [docket entry 273]. Defendant, who appears

pro se, indicates that “[t]his request is based upon Movant’s own personal needs in developing

Movant’s files and other personal records.” The judgment in this matter was entered on May 6,

2016, and other than the instant motion, there are no other motions or proceedings pending

before the Court.

               With the exception of a copy of the docket sheet and a copy of the judgment and

commitment order, which are enclosed with this order, the Court is not inclined to provide

defendant with the documents he seeks at the public’s expense. As to defendant’s request for

transcripts, “the Court is not required to provide transcripts to a defendant before he has asserted

a facially viable claim.” United States v. Dickinson, No. 1:14-cr-035, 2015 WL 5376460, at *3

(S.D. Ohio Sept. 14, 2015) (citing United States v. MacCollom, 426 U.S. 317, 321 (1976)).

Moreover, “neither [28 U.S.C. § 1915] nor [28 U.S.C. § 753(f)] authorizes the furnishing of a
transcript where there is no motion to vacate sentence pending.” Id. (quoting Ketcherside v.

United States, 317 F.2d 807, 808 (6th Cir. 1963)) (alterations in original). In the present case,

defendant has not filed a § 2255 motion. As a result, his request for transcripts is denied.

                Defendant’s request for a copy of the plea agreement is also denied. “[I]t is not

the court’s or the Clerk of the Court’s responsibility to handle such clerical tasks, essentially

operating as an electric storage facility and personal delivery service for Defendant.” United

States v. Darwich, No. 10-20705, 2011 WL 2045570, at *1 (E.D. Mich. May 24, 2011) (citing

McKaskle v. Wiggins, 465 U.S. 168 (1984)). Defendant is advised that he may contact the

Clerk’s Office to inquire about the costs associated with his request for copies and to determine

the proper procedures to be followed for obtaining the documents he seeks. Accordingly,



                IT IS ORDERED that defendant’s “motion to request that Clerk of the Court

forward copies of Movant’s docket sheet, sentencing transcripts, and plea agreement, and

judgment and commitment order” is granted to the extent that defendant seeks a copy of the

docket sheet and a copy of the judgment and commitment order, which are enclosed with this

order. The motion is denied in all other respects.


                                                    s/Bernard A. Friedman
Dated: October 5, 2018                              BERNARD A. FRIEDMAN
Detroit, Michigan                                   SENIOR UNITED STATES DISTRICT JUDGE


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on October 5, 2018.
                                                    s/Johnetta M. Curry-Williams
                                                    Case Manager




                                                    2
